DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/KR2017/014082 filed 4 December 2017. Acknowledgement is made of the Applicant’s claim of foreign priority to application KR10-2016-0167222 filed 9 December 2016. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Terminal Disclaimer
The terminal disclaimer filed on 18 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/466,243, US 10,493,100, and US 10,525,079 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Note
Applicant's amendments and arguments filed 18 November 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the 

Status of the Claims
Claims 1-6 are pending.
Claims 1-6 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1-6 are determined to be directed to a natural phenomenon and do not recite something “significantly different” or “significantly more” than the natural phenomenon. Patents cannot be obtained on subject matter identified as judicial exemptions (i.e., laws of nature). The rationale for this determination is explained below:
Instant claim 1 is a composition containing tetraarsenic hexoxide and one of a carrier, diluent, or excipient, wherein the tetraarsenic hexoxide comprises 99% or more of “polymorph a” which has the specifically recited features. Claim 2 is a product-by-
The analysis has been conducted as follows, starting top of the Decision Tree in the Federal Registry record (See Decision Tree, Federal Register / Vol. 79, No. 241 /Tuesday, December 16, 2014 / Rules and Regulations, p. 74621):

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Answer: Yes, the claims are drawn to a composition of matter, a composition comprising tetraarsenic hexoxide polymorph a. No additional components are required in the claims.

Step 2a (Prong one): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?
Answer: Yes, tetraarsenic hexoxide is a naturally occurring product. Bae et al. (US 6,309,672) identifies tetraarsenic hexoxide as being a natural chemical substance obtained from Sinsuk (abstract). In addition, Raade et al. (American Mineralogist, Volume 69, pages 383-387, 1984) teaches that arsenolite (aka tetraarsenic hexoxide) is found admixed with kaatialaite which has water incorporated into its structure (abstract). Therefore, tetraarsenic hexoxide is naturally occurring in the presence of water.

Step 2a (Prong two): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Answer: No, the claims are merely towards a composition comprising tetraarsenic hexoxide and water. The limitations directing the use of tetraarsenic hexoxide in the prevention and treatment of cancer do not recite structural limitations and are therefore considered intended uses of the composition. Accordingly, the intended use is given minimal weight and therefore does not integrate the judicial exception into a practical application.

Thus, the claims are directed to a nature-based product. Per the Interim Guidance (See Federal Register / Vol. 79, No. 241 / Tuesday, December 16, 2014 / Rules and Regulations, p. 74622, middle column),
Likewise, ‘‘products of nature’’ are considered to be an exception because they 
tie up the use of naturally occurring things, but have been labelled as both laws of nature and natural phenomena.
Thus, the claims are drawn to judicially recognized exceptions. See p74623, left column, of the Federal Registry notice:


(Section I (3); pp. 74622-4, of the Federal Registry notice discusses Natural Products.)

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Answer: No, the claims are merely towards a composition comprising tetraarsenic hexoxide and water. The limitations directing the use of tetraarsenic hexoxide in the prevention and treatment of cancer do not recite structural limitations and are therefore considered intended uses of the composition. Accordingly, the intended use is given minimal weight and therefore the claimed composition containing tetraarsenic hexoxide does not amount to significantly more than the judicial exception.

Because the claim does not include any features that could add “significantly more” to the exception, the claim does not qualify as eligible subject matter and is properly rejected under 35 USC 101. The claim seeks to tie up all practical uses of the nature-based products.

Regarding the recited limitations of the dependent claims (See Federal Registry Notice, Section B (1), pp. 74624-5 regarding what constitutes "significantly more”), each of these limitations are considered to simply append well-understood, routine and conventional activities previously known to the industry (purification of a natural product) and herein specified at a high level of generality. These additional elements do not rise 
Because the dependent claims do not include any additional features that could add “significantly more” to the exception (Step 2B: NO), the claims do not qualify as eligible subject matter, and are properly rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam et al. (Journal of Solid State Chemistry 173 (2003) 54-58) as evidenced by Generalic (https://glossary.periodni.com/glossary.php?en=face-centered+cubic+lattice) in view of Park et al. (Int. J. Oncol. 22: 1271-1276, 2003).
The Applicant claims, in claim 1, a composition containing tetraarsenic hexoxide for the prevention or treatment of cancer, wherein the tetraarsenic hexoxide includes 99% or more of polymorph a, which has the features recited in the claim. It is noted that the composition of claim 1 does not recite any additional elements and therefore is interpreted as containing only tetraarsenic hexoxide. Claim 2 is a product-by-process 
Gilliam teaches that crystalline cubic arsenolite (aka tetraarsenic hexoxide) has cell parameter a = 11.0734 Å, V= 1357.8 Å, an As-O bond length of 1.786 Å, and an O-As-O bond length of 98.4 Å. Generalic is applied for its teaching that in a cubic crystal lattice, the dimensions of a, b, and c are always equivalent and the angles of , , and  are always 90º (pg 1). Gilliam further teaches that their As4O6 has a purity of 99.999% (pg 55, ¶3). The x-ray peaks of pure arsenolite are shown in Figure 2 of Gilliam and, although the peaks are not specifically labelled, appear to correlate with those of instant claim 4. It is noted that Figure 2 comprises a few additional peaks not in claim 4, but does not forbid additional peaks from being present in the spectra. The resulting crystal data anticipates the tetraarsenic hexoxide required crystal parameters of the instant claims. The process recited in claim 2 does not appear to result in a structure other than the form taught in the prior art, which addresses the parameters of claims 1 and 3-4.
Gilliam does not teach arsenolite in a carrier, diluent, or excipient.
Park teaches that tetraarsenic hexoxide can be used to treat angiogenic diseases (cancer) in vivo (abstract). In one experiment, mice were treated with 
It would have been prima facie obvious to use the tetraarsenic hexoxide as taught by Gilliam in the cancer treatment composition of Park since the latter is not specific as to the crystal structure thereof. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). As such, claims 1-6 are rendered obvious in view of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613